DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed Janu, with respect to the rejection(s) of claim(s) 1 and 17 under Gerber in view of Peng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,794.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,794862 to Gerber (hereinafter Gerber) in view of US 2015/0118111 to Samarao et al. (hereinafter Samarao).
Regarding independent claim 1, Gerber discloses a Hall device (at least Fig. 3, magnetic field sensor, at least col. 8, ll. 44-51), comprising:
a substrate (substrate 54, col. 8, ll. 57-58);
a sensitive layer arranged on the substrate (layer 52, col. 8, ll. 58-61);
first electrodes (at least current conductors 56 and 58) connected to the sensitive layer and configured to feed a sensor current through the sensitive layer (col. 9, ll. 22-24); and
second electrodes (at least voltage measuring conductors 64 and 66) connected to the sensitive layer and configured to tap a Hall voltage at the sensitive layer (col. 9, ll. 24-26),
wherein the Hall device lacks a back gate (Fig. 3, the magnetic field sensor 50 lacks a back gate).  



    PNG
    media_image1.png
    720
    855
    media_image1.png
    Greyscale

Gerber fails to disclose that the Hall device is a chemically sensitive Hall device that includes a chemically sensitive layer configured to operably interact with atoms or molecules of gaseous or liquid fluid and that sensitive layer is sensitive to the presence of a type of the atoms or the molecules but not a concentration of the atoms of the molecules.
In the same field of endeavor, Samarao discloses a chemically sensitive device that includes a chemically sensitive layer (Figs. 1 and 2,  MOS sensor system 100 and MOS sensor 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber so that the Hall device is a chemically sensitive Hall device that includes a chemically sensitive layer configured to operably interact with atoms or molecules of gaseous or liquid fluid and that sensitive layer is sensitive to the presence of a type of the atoms or the molecules but not a concentration of the atoms of the molecules, as the one taught by Samarao.  
This would have been done in order to sense the presence of a target gas or gases in a space and take appropriate action, as taught by Samarao at least at para. 0034 and 0038.
Regarding claim 3, Gerber discloses wherein the Hall device is a spinning current Hall device (at least col. 12, ll. 19-25).
Regarding claim 4, Gerber discloses wherein the spinning current Hall device is configured to cause the first and second electrodes to feed the sensor current through the chemically sensitive layer in a first sequence of directions (Fig. 4, sensor current is fed in one direction along 56 and 58), and to tap the Hall voltage at the chemically sensitive layer in a 
Regarding claim 13, Gerber fails to disclose 19a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer.  
Samarao discloses a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer (at least heater voltage source 108 and heater layer 120 and at least para. 0025 and 0026).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber to have a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer, as the one taught by Samarao. This would have been done to heat the sensing layer to a desired temperature, as taught by Samarao at least at para. 0028.
Regarding claim 14, Gerber fails to disclose wherein the chemically sensitive layer is used as a heat generating element, and the sensor current is increased to heat up the chemically sensitive layer.  
Samarao discloses or at least suggests a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer (at least para. 0028).

Regarding claim 15, Gerber fails to disclose wherein the heating circuit is configured to cyclically heat up the gas-sensitive layer.  
Samarao discloses or at least suggests wherein the heating circuit is configured to cyclically heat up the gas-sensitive layer (at least para. 0027-0028 and 0035-0036).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber so that the heating circuit is configured to cyclically heat up the gas-sensitive layer, as suggested by Samarao. This would have been done to heat the sensing layer to a desired temperature, as taught by Samarao at least at para. 0028.
Regarding claim 16, Gerber discloses wherein the chemically sensitive layer comprises a Hall element (at least col. 4, ll. 9-18).  
Regarding independent claim 17, Gerber discloses a method for operating a sensor which includes a chemically sensitive Hall element arranged on a substrate (at least col. 4, ll. 9-18), the method comprising:
applying a sensor current to the chemically sensitive Hall element so that the sensor current passes through the Hall element in a first direction (at least col. 9, ll. 22-24);

Gerber fails to disclose that the Hall element is a chemically sensitive element and monitoring the voltage to obtain a qualitative concentration measurement of a chemical but not a quantitative concentration measurement of the chemical due to the sensor lacking a back gate.
In the same field of endeavor, Samarao discloses a chemically sensitive device that includes a chemically sensitive layer (Figs. 1 and 2, MOS sensor system 100 and MOS sensor device 102, at least para. 0025) and monitoring the voltage to obtain a qualitative concentration measurement of a chemical but not a quantitative concentration measurement of the chemical due to the sensor lacking a back gate (in operation, the sensor device 102 is configured to sense the presence of a target gas or target gasses in a space, at least para. 0034 and 0038).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber so that the sensor is a chemically sensitive element and monitoring the voltage to obtain a qualitative concentration measurement of a chemical but not a quantitative concentration measurement of the chemical due to the sensor lacking a back gate, as taught by Samarao. 
This would have been done in order to sense the presence of a target gas or gases in a space and take appropriate action, as taught by Samarao at least at para. 0034 and 0038.

Regarding claim 19, Gerber discloses wherein the Hall element is a spinning current Hall element (at least col. 12, ll. 19-25), 20the applying comprises applying the sensor current to the chemically sensitive Hall element so that the sensor current passes through the Hall element in a first sequence of directions (Fig. 4, from 56-58), and the sensing comprises sensing the Hall voltage at the Hall element along a second sequence of directions (Fig. 4, from 64-66).  
Regarding claim 20, Gerber fails to disclose heating the chemically sensitive Hall element to desorb atoms or molecules from the chemically sensitive Hall element.
Samarao discloses a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer (at least heater voltage source 108 and heater layer 120 and at least para. 0025 and 0026).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber to have a heating circuit having a heat generating element configured to heat up the chemically sensitive layer to desorb atoms or molecules from the chemically sensitive layer, as the one taught by Samarao. This would have been done to heat the sensing layer to a desired temperature, as taught by Samarao at least at para. 0028.

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber and Samarao in view of US 2011/0199102 to Garcia et al. (hereinafter Garcia).
Regarding claim 5, modified Gerber fails to disclose at least two chemically sensitive Hall devices, wherein the at least two chemically sensitive Hall devices are integrated in one substrate or in one sensor package. 
In the same field of endeavor, Garcia discloses at least two chemically sensitive Hall devices, wherein the at least two chemically sensitive Hall devices are integrated in one substrate or in one sensor package (at least para. 0043, 0050, 0053 and 0055).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified, Gerber so that the sensor includes at least two chemically sensitive Hall devices, wherein the at least two chemically sensitive Hall devices are integrated in one substrate or in one sensor package, as taught by Garcia.  This would have been done to include multiple functionalities among the sensors for wide sensitivity, as taught by Garcia at least at para. 0055.
Regarding claim 6, modified Gerber fails to disclose wherein at least two of the Hall devices have chemically sensitive layers which are chemically functionalized differently to provide sensitivity to different atoms or molecules.
In the same field of endeavor, Garcia discloses wherein at least two of the Hall devices have chemically sensitive layers which are chemically functionalized differently to provide sensitivity to different atoms or molecules (at least para. 0043, 0050, 0053 and 0055).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified, Gerber so that at least two of the Hall 
Regarding claim 7, modified Gerber fails to disclose a control circuit coupled to the first electrodes of the chemically sensitive Hall devices and the second electrodes of the chemically sensitive Hall devices, and configured to select the at least two Hall elements sequentially.
In the same field of endeavor, Garcia teaches or at least suggests a control circuit coupled to the first electrodes of the chemically sensitive Hall devices and the second electrodes of the chemically sensitive Hall devices, and configured to select the at least two Hall elements sequentially (at least para. 0043, 0050, 0053 and 0055).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber to provide a control circuit coupled to the first electrodes of the chemically sensitive Hall devices and the second electrodes of the chemically sensitive Hall devices, and configured to select the at least two Hall elements sequentially, as taught by Garcia.  This would have been done to include multiple functionalities among the sensors for wide sensitivity, as taught by Garcia at least at para. 0055.
Regarding claim 8, modified Gerber fails to disclose a control circuit coupled to the first electrodes of the chemically sensitive Hall devices and the second electrodes of the chemically sensitive Hall devices, and configured to select two or more Hall devices, and the selected Hall devices are connected in parallel.

Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber to provide a control circuit coupled to the first electrodes of the chemically sensitive Hall devices and the second electrodes of the chemically sensitive Hall devices, and configured to select two or more Hall devices, and the selected Hall devices are connected in parallel, as the one taught or suggested by Garcia.  This would have been done to include multiple functionalities among the sensors for wide sensitivity, as taught by Garcia at least at para. 0055.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gerber and Samarao in view of US 2002/0186584 to McDowell et al. (hereinafter McDowell) (cited in IDS of 09/25/2018).
Regarding claim 9, modified Gerber fails to disclose wherein a coil is integrated in the substrate subjacent to the chemically sensitive layer.
In the same field of endeavor, McDowell discloses a coil is integrated in the substrate subjacent to the sensitive layer (at least para. 0048).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber’s sensor to include a coil integrated in the substrate subjacent to the sensitive layer, as taught by McDowell.  This would 
Regarding claim 10, modified Gerber fails to disclose wherein the coil is operably supplied with current to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer.
In the same field of endeavor, McDowell discloses wherein the coil is operably supplied with current to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer (at least para. 0055).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber so that the coil is operably supplied with current to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer, as taught by McDowell.  This would have done in order to drive the magnetization current in a desired direction, as taught by McDowell at least at para. 0055.
Regarding claim 11, modified Gerber fails to disclose wherein the coil is configured to be operated as a heating coil to generate heat for the heating the chemically sensitive layer.
In the same field of endeavor, McDowell discloses a coil and heating the device in order to orient the material (at least at para. 0123).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber so that the coil is configured to be operated as a heating coil to generate heat for the heating the chemically sensitive layer, as 
Regarding claim 12, modified Gerber fails to disclose a permanent magnet configured to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer.
McDowell discloses a permanent magnet configured to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer (at least para. 0057).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have modified Gerber to include a permanent magnet configured to generate a magnetic field having a field component perpendicular to a top surface of the chemically sensitive layer, as the one taught by McDowell.  This would have been done since permanent magnets are commonly and widely used in magnetic integrated structures, as taught by McDowell, at least at para. 0057.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858